Citation Nr: 0915585	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1981 to March 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veterans claims file is now in the jurisdiction of the 
Waco, Texas RO.  The Veteran requested a hearing in his April 
2003 substantive appeal.  He advised the RO he was unable to 
attend a February 2006 hearing and asked that the hearing be 
rescheduled.  However, he failed to report for the June 2006 
rescheduled Travel Board hearing and has not requested that 
the hearing be rescheduled.  The case was before the Board in 
October 2006 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A February 2008 letter to the Veteran and a Formal Finding of 
the Unavailability of Service Treatment Records (STRs) 
Memorandum documents that after exhaustive attempts pursuant 
to the Board's October 2006 remand the RO was still unable to 
locate the entirety of the Veteran's STRs.  Thus, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  While the Board 
regrets further delay in this case, it is of the opinion that 
more development of the record is required to comply with 
VA's duty to assist the claimant in the development of the 
facts pertinent to his claims.  See 38 C.F.R. § 3.159.

On remand several private treatment records were obtained.  A 
review of these records shows a March 2008 notation that the 
Veteran had applied for benefits from the Social Security 
Administration (SSA).  VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies 
where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Hence, SSA records are considered to be constructively of 
record, may be pertinent, and must be obtained, if available.

The Veteran has alleged that he injured his knees and back 
when he fell on a ship, the CV-59, while loading and 
unloading supplies and heavy equipment.  He also reported on 
March 2008 VA examination that his knee and back strains and 
contusions were associated with repetitive lifting and toting 
of naval equipment and supplies onto and aboard the ship.  
The Veteran is competent to testify regarding facts or 
circumstances that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. 
App. 465, 471 (1994) (finding that 'competent testimony is . 
. . limited to that which the witness has actually observed, 
and is within the realm of his personal knowledge').  As such 
work would be consistent with his military occupational 
specialty of yeoman, the Board finds he is competent to 
provide testimony regarding the tasks that he completed.  On 
March 2008 VA examination and May 2008 addendum opinion, the 
diagnoses were cervical degenerative disk and joint disease, 
lumbar degenerative disk and joint disease, and bilateral 
knees degenerative joint disease.  Hence, the record also 
shows the Veteran has current cervical and lumbar spine 
disabilities and right and left knee disabilities.

A May 2008 VA addendum opinion states that the examiner could 
not provide the requested opinions regarding the Veteran's 
disabilities without resorting to mere speculation because he 
did not have access to the Veteran's STRs.  As the Veteran's 
testimony regarding his injuries in service is consistent 
with duties he would have performed as part of his MOS, the 
Board finds that an opinion could be rendered without access 
to the Veteran's STRs as to whether the Veteran's current 
disabilities could have resulted from the alleged in service 
injuries.  However, the Board believes that further 
development of the record is required prior to the scheduling 
of another examination.  

The record reflects the Veteran had intercurrent injuries 
that affected his back and knees.  A January 1987 private 
treatment report from Dr. S. K. (completed for a worker's 
compensation case) indicates the Veteran injured his neck and 
back in a 1983 car accident, and his knees and back in a May 
1984 truck accident, in a June 1984 car accident, and again 
in a May 1986 bus accident.  An August 2005 letter to the 
Veteran asked him to submit address information for a list of 
treatment providers he had identified in November 2002 and 
June 2004 statements regarding treatment in the 1980s and 
1990s, some of which was provided contemporaneous to these 
intercurrent injuries.  While the Veteran gave this 
information for some of the identified providers, after 
several requests he still did not provide any further 
information for several other physicians and treatment 
facilities.  The treatment providers for which address 
information remains outstanding include M. T. (of Century 
Chiropractic), Transport Workers Health, D. W., Dr. P. B., 
Dr. F. R., Dr. T., Dr. J. B., Dr. S., Dr. M., Dr. C., Dr. 
N. G., and NASO NAS Ocean.  A June 2004 VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
indicates that Dr. T and Dr. J. B. have retired.  The Veteran 
did not indicate that he attempted to obtain records from 
these doctors and that they were unavailable; hence, he 
should be asked to provide information for these doctors as 
well.  Notably, the January 1987 private treatment report 
indicates that records from several of these treatment 
providers were reviewed in conjunction with the Veteran's 
examination.  Hence, it is possible that Dr. S. K. may 
continue to have copies of these records and a release should 
also be secured for records from his office.

The Veteran provided address information for a Dr. K. K. of 
the Apex Medical Group.  However, the RO attempted to obtain 
these records in March 2007 and the letter to Dr. K. K. was 
returned as undeliverable.  The Veteran did not respond to 
the RO's April 2007 letter asking him to provide an updated 
address for Dr. K. K.  

As the above described treatment records are pertinent to the 
questions remaining in this case, the RO should again request 
the Veteran provide authorizations with correct addresses so 
the RO can secure these records.  If he has previously been 
unsuccessful at obtaining any of these treatment records, he 
should inform the RO of his attempts and why the records are 
unavailable.  The Veteran is advised that under 38 C.F.R. 
§ 3.158 when evidence requested in connection with an 
original claim is not furnished within one year of the 
request, the claim will be considered abandoned.  This 
includes returning a completed VA-Form 21-4142 when one is 
sought.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
asking him to identify treatment or 
evaluation he has had since service for 
right and left knee and back disabilities 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation of which records have not 
previously been associated with the claims 
file.  The letter should remind the 
Veteran of the provisions of 38 C.F.R. 
§ 3.158.  Of particular interest are 
treatment records from Dr. S. K., M. T. 
(of Century Chiropractic), Transport 
Workers Health, D. W., Dr. P. B., Dr. 
F. R., Dr. T., Dr. J. B., Dr. S., Dr. M., 
Dr. C., Dr. N. G., Dr. K. K. (of Apex 
Medical Group) and NASO NAS Ocean.  If the 
Veteran has been unable to obtain any of 
the identified records on his own, he 
should be asked to advise the RO of the 
attempts he made to secure these records 
(and the RO should consider whether the 
attempts were sufficiently exhaustive).  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the Veteran.

2.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If for any reason such records 
are unavailable, the reason for the 
unavailability should be explained for the 
record.

3.	When the development sought above is 
completed, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
Veteran's current left knee, right knee, 
and low back and cervical spine 
disabilities.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  The examiner should 
opine whether the current disability 
pictures presented for the left and right 
knees and for the cervical and lumbar 
spine disabilities are at least as likely 
as not (50 percent or greater probability) 
the type of disabilities that would be 
expected given the in service injuries 
alleged.  The examiner should note any 
treatment records of post-service 
intercurrent injuries and should comment 
on any impact such intercurrent injuries 
had on the Veteran's current disabilities.  
The examiner should explain the rationale 
for all opinions given.  If the examiner 
is unable to offer an opinion without 
resort to mere speculation, the examiner 
must explain why this is so.

4.	The RO should then re-adjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

